Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/13/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 2, 6, 10 11, 13, 14 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ayyakad (US pub, 2004/0131059).
Referring to claim 1, Ayyakad teaches a method of operating a control plane in a network fabric, comprising: determining a stateless rule corresponding to communication between a first segment of the network fabric and a second segment of the network fabric (Fig. 2B, Integrated Traffic Management Device [IMTD, operating in the control plane, i.e. part of a network that controls how data packets are forwarded], determines and applies specific rules to the passing packets. See para [034], for stateless see para [022], [040]); and 
configuring (see para [024], [082]) the control plane to enforce the stateless rule (see para [053] enforce bandwidth based on contracts and subcontracts – [070]).
Referring to claim 2, Ayyakad teaches the method of claim 1, further comprising: at least one of configuring a firewall service to not enforce the stateless rule or configuring the firewall service to enforce at least one of the stateless rule or a stateful rule in coordination with the control plane (see para [050], This module takes care of stateless function of the firewall ….The action to be taken for each such class is typically one of the following: accept, deny, forward packet to an external host and copy packet to an external host).
Referring to claim 6, Ayyakad teaches the method of claim 1, further comprising: configuring the control plane with the stateless rule as at least a portion of an extranet policy (see para [037], policies and actions that are performed by cloud 245 where cloud involves extranet policy). 
Referring to claim 10, Ayyakad teaches a method of operating a control plane in a network fabric, comprising: by the control plane, receiving a message originating in a first fabric segment and destined for a second fabric segment (see para [013], firewall (IMTD) operating in control plane, include L4 processing receives packets over the physical link); and 
by the control plane, applying a policy to determine whether to allow the message to be provided to the second fabric segment (see para [050], This module takes care of stateless function of the firewall ….The action to be taken for each such class is typically one of the following: accept, deny, forward packet to an external host and copy packet to an external host).
Referring to claim 11, Ayyakad teaches the method of claim 10, further comprising: configuring the control plane with the policy (see paragraph [034]).
Referring to claim 13, Ayyakad teaches a control plane, comprising:
one or more processors; and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations of determining a stateless rule corresponding to communication between a first segment of a network fabric and a second segment of the network fabric (Fig. 2B, Integrated Traffic Management Device with at least one processor [IMTD, operating in the control plane, i.e. part of a network that controls how data packets are forwarded], determines and applies specific rules to the passing packets. See para [034], for stateless see para [022], [040]); and
configuring the control plane to enforce the stateless rule (see para [024], [082]) the control plane to enforce the stateless rule (see para [053] enforce bandwidth based on contracts and subcontracts – [070]).
Referring to claim 14, The control plane of claim 13, the operations further comprising: at least one of configuring a firewall service to not enforce the stateless rule or configuring the firewall service to enforce at least one of the stateless rule or a stateful rule in coordination with the control plane (see para [050], This module takes care of stateless function of the firewall ….The action to be taken for each such class is typically one of the following: accept, deny, forward packet to an external host and copy packet to an external host).
Referring to claim 18, Ayyakad teaches the control plane of claim 13, the operations further comprising: configuring the control plane with the stateless rule as at least a portion of an extranet policy (see para [037], policies and actions that are performed by cloud 245 where cloud involves extranet policy).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 5, 7, 9, 12, 15, 16, 17 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ayyakad in view of Vemulpali (US pub, 2021/0168125)
Referring to claims 3 and 15 Ayyakad teaches the claims of 1 and 13 that includes IMTD device with multiple integrated control functions that implement stateless and stateful rules between communication nodes but expressly lacks advertisements to attract communication between segments.
However, Vemulpali teaches Virtual Service Layer (VSL) enabled routers that comprising: by the control plane, receiving a message from a service router that is coupled for communication to a firewall service, the message resulting at least in part from a firewall advertisement from the firewall service to attract communication between the first segment of the network fabric and the second segment of the network fabric (see para [128], advertises routers learned from various nodes); and Vemulpali teaches configuring the control plane to enforce the stateless rule includes configuring the control plane to allow the communication between the first segment of the network fabric and the second segment of the network fabric, in accordance with the message (see para [017], [101], semantics configuration in VRF technology see para [181]).
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify integrated networked device IMTD of Ayyakad to be networked with virtual stack layer (VSL) enabled routers and equipment as taught by Vemulpali that automates provisioning and configuration of middleboxes based on service topologies of interconnected network segments in order to efficiently deploy software based firewall (stateful/stateless) in the control plane of distributed data centers. 
Referring to claim 4, Vemulpali teaches the method of claim 3, wherein: the firewall advertisement includes an indication of a specific prefix, to attract inter- segment communication from at least one subscriber associated with the specific prefix (see para [080], [104], [120] ).
Referring to claim 5, Vemulpali teaches the method of claim 3, wherein: the firewall advertisement includes an indication of any prefix, to attract inter- segment communication from at least one subscriber associated with any prefix. (see para [186],[199],[200], anycast)
Referring to claim 7, Vemulpali teaches the method of claim 1, wherein: configuring the control plane includes configuring a site registration table of the control plane with a first network layer prefix, associated with the first segment, and a second network layer prefix, associated with the second segment (see Figs 18, 20B for table) .
Referring to claim 9, Vemulpali teaches the method of claim 1, wherein: the network fabric is of a BGP EVPN type (see para [255], [263]); and the control plane includes at least a centralized route reflector (see para [128], route reflector).
Referring to claim 12, Vemulpali teaches the method of claim 10, wherein the policy includes an indication of the first fabric segment and an indication of the second fabric segment ([258], two segments).
Referring to claim 16, Vemulpali teaches the control plane of claim 15, wherein: the firewall advertisement includes an indication of a specific prefix, to attract inter- segment communication from at least one subscriber associated with the specific prefix (see para [080], [104], [120] ).
Referring to claim 17, Vemulpali teaches the control plane of claim 15, wherein: the firewall advertisement includes an indication of any prefix, to attract inter- segment communication from at least one subscriber associated with any prefix (see para [186],[199],[200], anycast).
Referring to claim 19, Vemulpali teaches the control plane of claim 13, wherein: configuring the control plane includes configuring a site registration table of the control plane with a first network layer prefix, associated with the first segment, and a second network layer prefix, associated with the second segment (see Figs 18, 20B for table). 
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ayyakad in view of Akhavain Mohammadi (US pub, 2018/0359151).
Referring to claims 8 and 20 Ayyakad teaches the claims of 1 and 13 that includes IMTD device with multiple integrated control functions that implement stateless and stateful rules between communication nodes but expressly lacks the network fabric is of a Locator ID Separation Protocol (LISP) type; and the control plane includes at least a Map-Server/Map-Resolver (MSMR).
However, Akhavain teaches wherein: the network fabric is of a Locator ID Separation Protocol (LISP) type (see paragraphs [051], [053], [060]); and Akhavain teaches the control plane includes at least a Map-Server/Map-Resolver (MSMR) (see paragraph [049], mapping cloud with EID and RLOC, [052]).
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify integrated networked device IMTD of Ayyakad to include policy enforcement mechanism of Akhavain in order to efficiently facilitate communication by retrieving information from distributed cloud system involving backhaul communication.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner also requests, when responding to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571)270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AFTAB N. KHAN/
Primary Examiner, Art Unit 2454